MANDATE

THE STATE OF TEXAS

TO THE 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 10, 2014, the cause upon appeal to
revise or reverse your judgment between

James W. Carroll, Appellant

V.

Joan Castanon, Appellee

No. 04-13-00231-CV and Tr. Ct. No. 1998-CI-09347

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the portions of the
trial court’s order awarding a monetary judgment and attorney’s fees are
REVERSED, and the case is REMANDED to the trial court for further
proceedings consistent with this opinion.

    It is ORDERED that appellant James W. Carroll recover his costs of this
appeal from appellee Joan Castanon.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00231-CV

                                            James W. Carroll

                                                      v.

                                            Joan Castanon

        (NO. 1998-CI-09347 IN 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
CERTIFIED COPY                     $30.00    PAID          RUSELL HEFFNER
MOTION FEE                         $15.00    E-PAID        ROBINSON RAMSEY
MOTION FEE                         $10.00    E-PAID        TERESA RODRIGUEZ
MOTION FEE                         $10.00    E-PAID        ANTHONY WALLUK
MOTION FEE                         $10.00    E-PAID        ANTHONY WALLUK
MOTION FEE                         $10.00    E-PAID        ROBINSON RAMSEY
MOTION FEE                         $10.00    E-PAID        ANTHONY WALLUK
MOTION FEE                         $10.00    E-PAID        ANTHONY WALLUK
MOTION FEE                         $10.00    E-PAID        ANTHONY WARREN WALLUK
MOTION FEE                         $10.00    PAID          ANTHONY W. WALLUK
MOTION FEE                         $10.00    PAID          ANTHONY W. WALLUK
MOTION FEE                         $10.00    PAID          ANTHONY W. WALLUK
CLERK'S RECORD                    $212.00    PAID          LAURA PENA
MOTION FEE                         $10.00    PAID          ANTHONY W. WALLUK
CERTIFIED COPY                     $20.00    PAID          ANTHONY WULLUK
INDIGENCY FILING FEE               $25.00    PAID          ANTHONY W. WALLUK
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          ANTHONY W. WALLUK
FILING                            $100.00    PAID          ANTHONY W. WALLUK


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 1, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853